Citation Nr: 1402203	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-29 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2007 rating decision by the Department of Veterans Affairs (hereinafter "VA") Medical and Regional Office Center (hereinafter "RO") in Wichita, Kansas.  

In December 2011 the case was then remanded by the Board to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for additional development of the record.  The post-remand record shows substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Pertinent medical evidence was added to Virtual VA in January 2012, which was considered most recently by the RO in the October 2012 supplemental statement of the case (hereinafter "SSOC").  A waiver of the Veteran's right to review of such evidence by the agency of original jurisdiction (hereinafter "AOJ") was submitted in November 2012.  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

There is competent and credible evidence indicating the Veteran has PTSD that, as likely as not, is the result or consequence of a personal assault during his military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has PTSD based on personal assault that occurred during his service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is, in part, due to numerous personal assaults in service, including being slapped in the face on multiple occasions by a drill instructor during basic training; being beaten on multiple occasions by his fellow servicemen roommates; being exposed to tear gas during basic training; witnessing two fellow servicemen kill each other on a rifle range during a training exercise; and witnessing a fighter jet crash into an armored personnel carrier while he was stationed in Germany.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Establishing entitlement to service connection for PTSD, specifically, requires: (1) medical evidence showing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (hereinafter "DSM-IV").  38 C.F.R. § 3.304(f).  

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Also, for personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  

A January 1974 service record indicates that the Veteran was diagnosed as having an inadequate immature personality and it was recommended that the Veteran be separated from service for unsuitability.  The report noted that in the previous year alone, the Veteran had been jailed 13 times by civilian authorities; his military career was marked by three Article 15's including for being absent without leave and for failure to report to guard duty.  In a February 1974 report of discharge for unsuitability, it was noted that the Veteran had been rehabilitatively transferred from a headquarters unit to his current unit in September 1973 and despite extensive counseling by the chain of command, the Veteran's had in no way been able to adapt to military discipline.  He was also noted to have no significant psychiatric, alcoholic, drug, or health problems.  It was also reported the since his arrival in his new company, he had shown no motivation to adapt to his new job and was considered by his peers and superiors as an "outcast".  It was again noted that the Veteran was in continual trouble with civilian authorities due to his personal financial and privately owned automobile problems.  

A VA examination report (also known in the record as a Disability Benefits Questionnaire or "DBQ"), dated in October 2012, reflects an opinion that the Veteran currently has a diagnosis of PTSD, and that his reported stressor of being awakened to having 2 soldiers beat him with a club while in service was adequate to support the diagnosis of PTSD.  The examiner concluded that although the stressor could not be corroborated, based on his self-reporting and medical history, there was at least a 50 percent probability or greater that the Veteran has PTSD.  The examiner was fully apprised of the Veteran's medical history and his opinion was supported by the evidence of record.  Moreover, the opinion has not been refuted by any other medical evidence.  As such, this opinion is found to be highly probative and entitled to great weight.  

With the benefit of this supporting opinion, the criteria are met for service connection for PTSD based on a personal assault.  In this opinion the VA examiner has provided verification of the Veteran's claimed stressor, by post-hoc clinical opinion, as is permitted in cases involving any form of personal assault.  See 38 C.F.R. § 3.304(f)(5).  The VA examiner has likewise set forth a clinical diagnosis of PTSD and determined it is etiologically linked to the Veteran's personal assault stressor in service.  Accordingly, the criteria for service connection for PTSD based on personal assault are met.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for PTSD based on personal assault is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


